Citation Nr: 0622843	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  96-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

In January 2000, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDING OF FACT

Service medical records show treatment for viral hepatitis 
but the evidence fails to show that the veteran currently has 
hepatitis or residuals thereof.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in January 2004 and November 2005 
letters.  Collectively, these letters informed the veteran to 
submit any pertinent evidence he has in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  E 
veteran indicated in a May 2006 statement that he had no 
additional evidence to submit.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
the VA Medical Center in San Juan.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time as the issue was 
readjudicated in the supplemental statement of the case in 
March 2006.  



In light of the Board's denial of the veteran's service 
connection claim, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the 
above reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, and VA medical evidence.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).



A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran asserts that he is entitled to service connection 
for hepatitis.   

Service medical records show treatment for viral hepatitis; 
and the veteran was discharged from the service shortly 
thereafter.  Examination of the liver upon separation from 
service showed it was entirely normal.  It was noted that the 
veteran's liver function tests were negative, thus not 
indicative of liver disease.  The examiner noted that the 
veteran's previous hepatitis infection had apparently 
resolved with treatment. 

Upon VA examination of the abdomen/liver in December 1995, 
there was no evidence of chronic liver disease; diagnosis was 
hepatitis type A.  Results from a liver function test 
(January 1996 report) taken in conjunction with the 
examination were negative; and a hepatitis profile test 
reflected that the veteran tested positive for antibodies to 
both hepatitis types A and B.  The final diagnosis included a 
finding of hepatitis type A.  

Given the apparent confusion between the diagnosis of 
hepatitis A and negative laboratory results, the case was 
remanded by the Board in January 2000 in order to determine 
whether the veteran had active hepatitis A.  

The examiner who conducted the 1995 examination thoroughly 
reviewed the claims folder in July 2004.  His review included 
a review of laboratory testing conducted that month.  The 
examiner stated that the veteran does not currently have 
hepatitis.  In his opinion, the VA examiner stated that in 
1955 the veteran had a benign form of hepatitis which was 
diagnosed as infectious hepatitis at the time.  He noted that 
several weeks after the diagnosis, the veteran's liver 
function was measured with tests used during that time and 
findings were within normal [ranges].  

The examiner went on to observe that the veteran has not 
experienced a recurrence of hepatitis since service nor has 
he developed evidence of portal hypertension or anything to 
suggest chronic active hepatitis.  The veteran's statements 
of occasional yellow tinged sclera are undocumented.  The 
examiner noted that more modern test for hepatitis show 
essentially normal liver function.  Hepatitis serology tests 
performed in this case show antibodies to hepatitis A which 
is the current name for what was once called infectious 
hepatitis. The examiner noted that hepatitis B surface and 
core antibodies were also found and this result is 
interpreted as evidence of a previous history of hepatitis B.  
The examiner indicated that the veteran is not a carrier for 
hepatitis B at present and said that the results show that he 
was not recently infected by the virus.  

This evidence is against the veteran's claim for service 
connection.  There is no evidence suggestive of chronic 
active hepatitis of any kind.  Despite the veteran's prior 
hepatitis infections, he does not currently have hepatitis, 
and is not a chronic carrier of hepatitis.  Given this 
clarification by the VA examiner, the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran currently has hepatitis.  

The Board acknowledges the veteran's belief that he currently 
has hepatitis, or residuals thereof, however, his opinion as 
to medical matters is without probative value because he, as 
a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, the clinical evidence of record fails to show that 
the veteran has hepatitis or residuals thereof.  The 
preponderance of the evidence is against the veteran's 
service connection claim for hepatitis.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for hepatitis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


